DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/20/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germany Pat. Document No. DE 10 2009 031 974 A1.
Germany ‘974 teaches limitations for “a fastener with a crimped cap” - as shown in Fig 3 (copied hereinbelow),

    PNG
    media_image1.png
    505
    610
    media_image1.png
    Greyscale

“comprising" a fastener body comprising a thread" – as shown and including at 10,12 and disclosed to include threaded bore at 50, “a plurality of wrenching surfaces disposed along a top portion of the fastener body” – the faceted outer surface, “a first outer flange disposed below the wrenching surfaces and extending outward therefrom” - as indicated by the frustoconical portion at 32, “a second outer flange disposed below the first outer flange” - as indicated at 64’ and including a portion having greater diameter than the recess at 66’, “and a groove disposed between the first and second outer flanges” - as shown at 66’, “and a cap disposed over the wrenching surfaces and the first outer flange an end of the cap being crimped around the first outer flange the end being crimped in the groove between the first and second outer flanges” – as shown at 80, “wherein a bottom portion of the fastener body comprising the second outer flange and the thread remains uncovered by the cap” – as shown.
As regards claim 2, reference teaches further limitation of “the fastener body is a nut and the thread is an internal thread” – as shown. 
As regards claim 3, reference teaches further limitation of “the fastener body comprises a tapered nose below the second outer flange, the tapered nose being uncovered by the cap” – the lower frustoconical portion as shown. 
As regards claim 4, reference teaches further limitation of “the end of the cap is disposed radially inward from an outer surface of the second outer flange” – as shown, “and an outer surface of the first outer flange is equal or smaller in size than the outer surface of the second outer flange” – the prior art disclosure of the first flange being smaller than the lower flange anticipates the alternatively-phrased limitation.  
As regards claim 5, reference teaches further limitation of “the cap covers a top end of the fastener body” – as shown. 
As regards claim 6, reference teaches further limitation of “the cap is made of stainless steel” – as described, i.e., “The cap 80 is preferably formed of stainless steel, the nut in the region of the drive body part 12 and the transition body part 32 gives a pleasing visual appearance.”, “the cap covers a top end of the fastener body, the fastener body is a nut and the thread is an internal thread” – as shown, “and the fastener is an automotive wheel fastener” – reference teaching of ‘wheel nut’ anticipates broad limitation which does not further define any particular structure of a nut that might be relied on to patentably distinguish from the prior art nut.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,180,266 discloses similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677